IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 42252

STATE OF IDAHO,                               )   2015 Unpublished Opinion No. 331
                                              )
       Plaintiff-Respondent,                  )   Filed: January 30, 2015
                                              )
v.                                            )   Stephen W. Kenyon, Clerk
                                              )
ZACHARY McKELVIE,                             )   THIS IS AN UNPUBLISHED
                                              )   OPINION AND SHALL NOT
       Defendant-Appellant.                   )   BE CITED AS AUTHORITY
                                              )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Dane H. Watkins, Jr., District Judge.

       Order denying Idaho        Criminal   Rule    35   motion    for   reduction   of
       sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Russell J. Spencer, Deputy
       Attorney General, Boise, for respondent.


                    Before MELANSON, Chief Judge; LANSING, Judge;
                                and GRATTON, Judge



PER CURIAM
       Zachary McKelvie pled guilty to sexual exploitation of a child by producing sexually
exploitative material, Idaho Code § 18-1507(2)(b)(4). The district court sentenced McKelvie to
a unified ten-year sentence with a one and one-half year determinate term. McKelvie filed an
Idaho Criminal Rule 35 motion, which the district court denied. McKelvie appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In

                                              1
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our
review of the grant or denial of a Rule 35 motion, we apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, including any new information submitted with McKelvie’s Rule 35 motion, we
conclude no abuse of discretion has been shown. Therefore, the district court’s order denying
McKelvie’s Rule 35 motion is affirmed.




                                              2